 Case 2:20-cv-20301-KM-ESK Document 1 Filed 12/26/20 Page 1 of 4 PageID: 1




MARGOLIS EDELSTEIN
Bruce Barrett, Esquire – NJ Attorney Id. 030581982
100 Century Parkway, Suite 200
P. O. Box 5084
Mt. Laurel, New Jersey 08054
856-727-6015
bbarrett@margolisedelstein.com
Attorney for Defendant(s), HL Motor Group, Inc. and Mikhail Kari
File No.


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

ALDANE LEWIS,                              )
                                           )
      Plaintiffs,                          )
                                           )
             v.                            ) Case No:
                                           )
HL MOTOR GROUP, INC., et al.,              )
                                           )
      Defendants.                          )

                           NOTICE OF REMOVAL

      Defendants, HL Motor Group, Inc. (“Highlight”) and Mikhail Kari (“Mr.

Kari”), by their attorneys Margolis Edelstein, pursuant to 28 U.S.C. §§ 1332(a) and

1441(b), hereby removes this action from the Superior Court of New Jersey,

Middlesex County, to the United States District Court for the District of New

Jersey. As grounds for this removal, defendants state as follows:
  Case 2:20-cv-20301-KM-ESK Document 1 Filed 12/26/20 Page 2 of 4 PageID: 2




      1.     On June 10, 2020, plaintiff filed a Complaint in the Superior Court of

New Jersey, Middlesex County, entitled Aldane Lewis v. Highlight Motor Group,

Inc., et al. (See Exhibit 1).

      2.     Highlight was served on November 28, 2020. (See Exhibit 2).

      3.     Plaintiff generally averred that he suffered severe personal injuries

resulting from a November 6, 2019 motor vehicle collision in Woodbridge

Township, New Jersey with a vehicle operated by Mr. Kari who was employed by

Highlight. (See Exhibit 1 at ¶¶3-4).

      4.     Plaintiff further averred that “As a direct and proximate result of the

negligence of defendants . . . plaintiff sustained serious personal injuries both

temporary and permanent in nature, he suffered and will suffer past present and

future pain and suffering, he was and will be obliged to spend money on doctor

bills, hospital bills, care and medicine in an effort to cure and alleviate his injuries,

and he was and will be unable to pursue the usual course of his occupation and

duties, he lost wages and will continue to lose wages in the future, his vehicle

sustained si1bstantial property damage and diminution in value all due to the

negligence of the defendants.” (Id. at ¶5).

      5.     Plaintiff is a citizen of New Jersey.

      6.     Mr. Kari is a citizen of Ontario, Canada. (See Exhibit 3 at ¶9).




                                           2
 Case 2:20-cv-20301-KM-ESK Document 1 Filed 12/26/20 Page 3 of 4 PageID: 3




      7.    Highlight is a citizen of Ontario, Canada because it is a corporation

located, organized and existing under the laws of and with a principal place of

business in Ontario, Canada. (Id. at ¶¶1-5).

      8.    The vehicle operated by Mr. Kari at the time of the November 6, 2019

motor vehicle accident described in the Plaintiff’s Complaint, was owned by VFS

Canada, Inc. (“VFS”) and leased by that company to Highlight. (Id. at ¶10).

      9.    Here, there is complete diversity between plaintiff and defendants and

the amount in controversy exceeds $75,000.00 as required by 28 U.S.C. § 1441(b).

      10.   By reason of the foregoing, this Court has original jurisdiction over

this action pursuant to 28 U.S.C. § 1332(a).       There is complete diversity of

citizenship, and the amount in controversy exceeds $75,000.00, exclusive of costs.

Removal of the state court action to this Court is therefore appropriate under 28

U.S.C. § 1441(b).

      11.   Removal of this action is timely under 28 U.S.C. § 1446(b) because

this Notice of Removal was filed within thirty days after receipt by the defendants,

through service or otherwise, of a copy of the pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has

become removable. Moreover, this Notice of Removal was filed within one year

after commencement of the action.




                                         3
 Case 2:20-cv-20301-KM-ESK Document 1 Filed 12/26/20 Page 4 of 4 PageID: 4




      12.    Pursuant to 28 U.S.C. § 1446(d), contemporaneous with this filing,

defendants are serving a copy of this Notice of Removal upon plaintiff and filing a

copy with the Clerk of the Superior Court of New Jersey, Middlesex County.

      13.    Defendants reserve the right to supplement this Notice of Removal

and/or to present additional arguments in support of their entitlement to removal.

      14.    Removal is hereby effected without waiver of any challenges that

defendants may have to personal jurisdiction, venue or service of process. Further,

no admission of fact, law or liability is intended by this Notice of Removal, and all

defenses, affirmative defenses and motions are hereby reserved.

      WHEREFORE, Defendants, HL Motor Group, Inc. and Mikhail Kari,

hereby give notice of the removal of the above-referenced action now pending in

the Superior Court of New Jersey, Middlesex County, to the United States District

Court for the District of New Jersey.

                                             Respectfully submitted,

                                             MARGOLIS EDELSTEIN

                                             By:/s/ Bruce Barrett
                                             Bruce E. Barrett, Esquire
                                             Attorney for Defendant
Date: December 26, 2020

ARU 75027




                                         4
